Citation Nr: 1646997	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to a disability rating for the service-connected right knee disability in excess of 10 percent. 

3.  Entitlement to a disability rating for the service-connected left knee disability in excess of 10 percent. 


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1980 to April 1988. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the RO in Muskogee, Oklahoma.

In September 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

In January 2015, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder and a left foot disorder, as well as rating claims for the right and left knee.  Those matters have since been returned to the Board for further appellate action.  

The Board also granted an increased rating for sinusitis, granted reopening of a claim of entitlement to service connection for a bilateral shoulder disorder, denied reopening of a claim of entitlement to service connection for a back disorder, dismissed a claim of entitlement to service connection for right foot fracture residuals, denied the reopened bilateral shoulder claim on the merits, and denied an increased rating for septal deviation.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2016). 

On remand, in an October 2015 rating decision, the RO granted service connection for an acquired psychiatric disorder, which was the full benefit sought on appeal with respect to that claim.  Accordingly, the appeal of that matter is resolved.  

The Board has considered whether this appeal encompasses a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

However, while the Veteran has asserted that his knee disabilities impact his ability to perform occupational tasks and impair his ability to obtain and maintain gainful employment, he not asserted that his knee disabilities render him unable to do these things and the record does not otherwise suggest that he is unable to secure or follow a substantially gainful occupation due to his knee disabilities.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been in sound condition with regard to the left foot when examined, accepted, and enrolled for service; he had left pes planus in service and still has the same condition; there are no other left foot disabilities.  

2.  For the entire period of this appeal, the service-connected right knee disability has been manifested by flexion that exceeds 45 degrees; normal extension; no recurrent subluxation; no meniscal dislocation; and no compensable scar residuals. 

3.  For the entire period of this appeal, the service-connected right knee disability has been manifested by lateral instability that is no more than slight.  

4.  For the entire period of this appeal, the service-connected left knee disability has been manifested by flexion that exceeds 45 degrees; normal extension; no lateral instability or recurrent subluxation; no meniscal dislocation; and no compensable scar residuals. 

CONCLUSIONS OF LAW

1.  Left pes planus was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for a disability rating higher than 10 percent for the service-connected right knee chondromalacia have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

3.  The criteria for a disability rating of 10 percent for right knee instability, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for a disability rating higher than 10 percent for the service-connected left knee chondromalacia have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is seeking service connection for a left foot disorder, specifically pes planus.  He asserts that this disorder predated service and was aggravated by service.  The basis of the RO's denial of service connection for left pes planus is that the disability existed prior to service and was not aggravated by service.  Accordingly, and as service treatment records reflect manifestation of foot pain during service, the Board will address the presumption of soundness.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

To rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

When examined accepted and enrolled for service on January 26, 1980, the Veteran's feet were found to be clinically normal.  Pes planus was not noted at that time.  Accordingly, the presumption of soundness attaches with respect to the left foot notwithstanding the RO's finding that the disorder predated service.  

The Veteran was treated for foot pain on March 18, 1980.  There was no history of trauma noted.  The examiner observed mild pes planus and prescribd arch supports.  This is the first reference to pes planus in the record.  A physical profile serial report dated March 18, 1980, reveals that the Veteran experienced foot pain and was given a temporary restriction (until March 21, 1980) against running, prolonged standing (over 45 minutes) and "PC."  There is no further record of complaint of foot pain, and no pertinent diagnosis of any foot disability during service.  The service treatment records do not contain a service separation examination.  

After service, the first reference to pes planus or any left foot disability comes in the current September 2009 claim, more than 2 decades after service separation.  The Veteran complained of right foot pain in the initial March 1990 claim, and both feet were examined by the May 1990 VA examiner.  X-rays and range of motion of both feet were normal, and the arches were found to be "essentially normal."

The Veteran again complained of pain in the left foot and swelling of the middle toe to a VA internal medicine physician in November 2000.  An X-ray was taken at that time and no abnormality was found.  The impression was "[n]ormal exam" (VBMS record 01/14/2002, 3rd page from bottom).

In response to the Board's remand, a VA examination was obtained in May 2015.  The sole diagnosis provided was pes planus.  The date of diagnosis was February 1980.  Although the Board's instructions were to only provide an opinion with respect to conditions other than pes planus, the examiner opined that pes planus was less likely than not (less than 50% probability) incurred in or caused by "the claimed in-service injury, event or illness."  The rationale was that the Veteran has mild bilateral pes planus for which he has not required treatment since the service in February 1980.  While primary care notes for August 29, 2014, note generalized joint pain for back, hips, knees, feet, and shoulders, these were not specific to pes planus.  Otherwise VA medical records are devoid of complaints for bilateral pes planus or other generalized foot complaints from 2002 to 2014.  

The Veteran's representative has objected to the examiner's opinion as not adequately addressing the initial notation of the condition in service and the Veteran's account of ongoing symptoms since service.  The Board agrees that the opinion is not determinative, but for different reasons than raised by the representative.  The examination was obtained to determine the current diagnostic picture regarding the left foot.  The opinion request did not pertain to pes planus, but pertained to "any current left foot disorder other than pes planus."  As the examiner found no other conditions, an opinion was not necessary.  

The presumption of soundness applies with respect to left pes planus.  The Veteran is presumed not to have had the condition at service entrance.  He was found to have the condition during service.  He currently has the condition.  The Board finds that there is not clear and unmistakable evidence that left pes planus predated service and was not aggravated by service.  Accordingly, service connection for left pes planus is warranted.  As there are no other left foot conditions, and as service connection for a right foot condition is not on appeal, the Board's grant of service connection is limited to left pes planus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against service connection for any additional foot disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In a June 1990 rating decision, VA granted service connection for a left knee disability and assigned an initial rating of 10 percent under Diagnostic Code 5257, effective March 9, 1990.  In a February 2002 decision, VA discontinued the rating under Diagnostic Code 5257, granted a temporary total rating for the left knee under 38 C.F.R. § 4.30, effective February 12, 2001, and assigned a 10 percent rating under Diagnostic Code 5260, effective May 1, 2001.  VA also granted service connection for a right knee disability, assigned a temporary total rating under 38 C.F.R. § 4.30, effective December 12, 2001, and assigned a 10 percent rating under Diagnostic Code 5260, effective March 1, 2002.  The current appeal for both issues arises from a claim received at the RO on August 31, 2009.  

The knee disabilities are currently rated on the basis of arthritis.  Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply redirects to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which in turn rates on the basis of limitation of motion of the affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Thus, the current ratings are assigned under Diagnostic Code 5260, which applies to limited flexion of the knee.

Under Diagnostic Code 5260, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here with respect to either knee.  

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  

The report of a VA examination in October 2009 reveals complaint of weakness, stiffness, swelling, lack of endurance, locking, fatigability, tenderness, and dislocation.  The Veteran reporte no heat, redness, giving way, deformity, drainage, effusion, subluxation, or pain.  He reported experiencing flare ups as often as 1 time per day and each time lasting for 24 hours.  Flare ups are precipitated by physical activity and food.  During the flare ups, he has difficulty with standing/walking.  He cannot stand for long periods of time.  He described locking pain.  He stated his condition has not resulted in any incapacitation.  

On examination, the Veteran's posture was normal.  He walked with a slight limp.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown callosities, or any unusual shoe wear pattern.  Neither knee showed signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement, locking pain, genu recurvatum, or crepitus.  There was no ankylosis.  

Examination of both knees revealed flexion measured to 110 degrees with onset of pain at 110 degrees.  After 3 repetitions of flexion, the measurement was unchanged.  Extension was measured to 0 degrees with pain noted at 0 degrees.  After 3 repetitions of flexion, the measurement was unchanged.  Joint function was additionally limited by repetitive use pain, fatigue, weakness, and pain had the major functional impact.  Joint function was not additionally limited by lack of endurance and incoordination.  

The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test are all within normal limits.  There was no subluxation.  X-rays were within normal limits.  The diagnoses were chondromalacia patella right and mild chondromalacia patella left.  

A September 5, 2013 Nursing Note reveals the Veteran's report of chronic falls due to knees giving out (Virtual VA 03/25/2014 pgs. 46-48).  

The report of a VA examination in May 2015 reveals the Veteran's report of a surgical history including a left knee medial meniscus repair in 1982, a left knee lateral release in 1998, and a right knee lateral release in 1998-2000.  The Veteran reported that he now takes oxycodone twice per day and uses bilateral offloader braces.  He reported: "I am in constant pain and they pop out all the time."  He reported symptom flares once per month lasting a few days with pain being severe and being confined to a recliner or the couch.  

Examination of the right knee was described as "normal" by the examiner and revealed flexion measured to 140 degrees without pain.  However, there was evidence of pain with weight-bearing.  There was also evidence of tenderness medially with physical examination and posterior patellar pain.  After 3 repetitions of flexion, there was no additional loss of motion.  

Extension of the right knee was measured to 0 degrees without pain.  After 3 repetitions of extension, there was no additional loss of motion.  Pain, weakness, fatigability, and incoordination were found not to significantly limit functional ability with repated use over a period of time.  

Examination of the left knee was described as "normal" and revealed flexion measured to 140 degrees without pain.  However, there was evidence of pain with weight-bearing.  There was also evidence of tenderness medially with physical examination and posterior patellar pain.  After 3 repetitions of flexion, there was no additional loss of motion.  

Extension of the left knee was measured to 0 degrees without pain.  After 3 repetitions of extension, there was no additional loss of motion.  Pain, weakness, fatigability, and incoordination were found not to significantly limit functional ability with repated use over a period of time.  

While the Veteran reported a history of symptom flares, the May 2015 examiner found that the examination was medically inconsistent with the Veteran's statements describing functional loss during flare-ups.  As the examination was not being conducted during a flare, the examiner was unable to describe functional impairment during flares in terms of range of motion.  

Muscle strength testing was normal (5/5) regarding flexion and extension of each knee.  There was no muscle atrophy.  There was no history of recurrent subluxation of either knee.  

Tests of joint stability were entirely normal for the left knee.  Testing of the right knee revealed normal lateral stability (varus), medial stability (valgus), and posterior stability (posterior drawer).  There was 1+ anterior instability (Lachman) of the right knee.  

There was no history of other knee conditions such as shin splints, patellar dislocation, stress fractures, exertional compartment syndrome, or other tibial and/or fibular impairment regarding either knee.  

The May 2015 examiner reported frequent episodes of joint pain for each knee and a history of meniscal tears bilaterally.  X-rays were interpreted as showing bilateral degenerative arthritis.  The specific description was mild medial lateral compartment narrowing of the right knee and minimal degenerative change of the left knee.  The effect of the disabilities on work was described as problems with walking and standing for any length of time and inability to squat.  The examiner opined that the findings on examination are associated with aging, normal wear and tear on joints, being overweight, tobacco use history with continued use, and physically demanding occupation for many years.

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against the assignment of any higher rating based on limited motion of either knee.  

Regarding measurements of flexion, both knees have always significantly exceeded the 45 degrees of limited flexion specified for even the minimum compensable rating currently assigned.  Thus, in no instance has there been measured range of flexion that is limited to 45 degrees.  

Regarding measurements of extension, without exception, measurements have been normal.  Thus, a compensable rating is not warranted for either knee on the basis of limited extension, under Diagnostic Code 5261.  

The Board understands that the Veteran's knees are painful and weak.  Pain is reflected in the clinical evaluations, as is his perception of weakness and fatigue and his reports of his knees giving way, causing him to fall.  However, it is important for the Veteran to also understand that without symptoms such as these, there would be no basis for even the current 10 percent rating for either knee.  In this regard, it is important to note that the range of motion testing does not meet the requirements of the current 10 percent rating, let alone any higher evaluation.  Thus, without consideration of the problems he has cited, pain, weakness, and giving way, the current evaluations could not be justified.

A noncompensable disability under diagnostic codes such as 5260 and 5261 is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing and strength testing.  

In sum, on the basis of limitation of flexion and extension, a preponderance of the evidence is against any higher or separate rating for either knee under Diagnostic Codes 5003, 5010, 5260, 5261.  

In light of the normal findings for lateral instability and subluxation regarding the left knee on both examinations, the Board finds that a separate rating is not warranted under Diagnostic Code 5257.  However, the May 2015 VA examiner reported 1+ anterior instability for the right knee.  The pre-pringed examination report contained 4 possible results: normal; 1+ (0-5 millimeters); 2+ (5-10 millimeters); and 3+ (10-15 millimeters).  In the context of this scale, the Board finds that the 3 abnormal findings correspond to the criteria of "slight," "moderate," and "severe" used under Diagnostic Code 5257.  Accordingly, there is slight lateral instability demonstrated and a separate 10 percent rating is warranted for the right knee.  However, also based on these results, the Board finds no basis to assign any higher rating.  

The Board has considered other diagnostic codes as well.  Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage. 

Here, there is a history of in-service meniscal damage to the left knee and post-service meniscal damage to the left knee.  However, the left knee medial meniscus was surgically repaired in 1982 and the right knee was surgically repaired in 1998.  There is no indication from record pertinent to the period on appeal that there is currently any meniscal "dislocation" as contemplated under Diagnostic Code 5258 or that there was a removal of the semilunar cartilage as contemplated under Diagnostic Code 5259.  

While the Board acknowledges the Veteran's report of locking in October 2009, this has never been objectively confirmed.  Moreover, there are no reports or findings of effusion.  The Veteran specifically denied effusion in October 2009.  The May 2015 examiner found that there was no history of recurrent effusion.  Therefore, while the Veteran may experience locking at times, the Board finds that the evidence weighs against a finding of "frequent" episodes of locking, pain, and effusion into the joint.  The Board concludes that the type and degree of symptomatology contemplated for a rating under Diagnostic Codes 5258 and 5259 are not met with respect to either knee.  

Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these codes are not appropriate.

Regarding scar residuals, the report of a VA examination in May 2015 reveals a left knee surgical scar, which was described as 9 centimeter x 1 centimeter.  The scar was not painful or unstable and was found not to cover an area measuring 39 square centimeters (6 square inches) or greater.  Additional arthroscopy scars were 1 centimeter x .125 centimeters on each knee.  All scars were well healed and without deep tissue loss, induration, or pain on palpation.  Accordingly, the Board finds that no separate ratings for scars are warranted under Diagnostic Codes 7800-7805.  See 38 C.F.R. § 4.118.  

In sum, for the entire period of this appeal, the service-connected right and left knee disabilities have each been manifested by flexion that exceeds 45 degrees; normal extension; no recurrent subluxation; and no compensable scar residuals.  While the right knee disability has been manifested by lateral instability that is no more than slight, the left knee disability has been manifested by no lateral instability.  

Therefore, the Board concludes that ratings in excess of 10 percent are not warranted for limited flexion.  The Board concludes that while a separate rating of 10 percent is warranted for right knee lateral instability, a rating in excess of 10 percent is not warranted.  The Board also concludes that no additional separate ratings are not warranted for other disability of either knee.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected knee disabilities are each manifested by signs and symptoms such as pain, disturbance of locomotion and interference with standing (see May 2016 examination results), which impair his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limited flexion and extension.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the knees inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

Special Monthly Compensation Consideration

The Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC).  See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352.  

The Veteran is currently not in receipt of any type of SMC.  The evidence demonstrates that, while he has service-connected knee disabilities, he does not have such impairment of the lower extremities as approximates loss of use of either lower extremity.  38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e).  

The Veteran has also not been found to be housebound or in need of the aid and attandence of another.  38 U.S.C. § 1114(l), (s), (r) 38 CFR § 3.350(b), (i), (h).  

Regarding the provisions for statutory housebound status, pertinent to the period on appeal, the combined disability rating is 70 percent due to multiple disabilities with no single rating above 30 percent.  38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i).  

Under the circumstances here, the Board concludes that SMC is not warranted.  

Duties to Notify and Assist

As the Board is granting the claim of entitlement to service connection for left pes planus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

VA's duty to notify was satisfied by letters in September 2009 and November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained thorough medical examinations regarding the claims, as well as medical opinions.  While the Veteran's representative has argued as to the inadequacy of the medical opinion regarding the left foot, there are no specific allegations as to the inadequacy of the examination and opinion regarding the knees.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board notes that the May 2015 examination includes testing with both active and passive motion, in weight-bearing and nonweight-bearing, consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining VA examinations and medical opinions addressing the nature and etiology of the claimed left foot disorder and the current manifestations and severity of the service-connected knee disabilities. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for left pes planus is granted.  

A disability rating in excess of 10 percent for the service-connected right knee chondromalacia is denied.  

A separate disability rating of 10 percent, but not higher, for right knee instability, is granted. 

A disability rating in excess of 10 percent for the service-connected left knee chondromalacia is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


